 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMARREA McCOY-GORDON,                              No. 2:19-cv-1586 JAM KJN P
12                        Plaintiff,
13              v.                                        ORDER
14    HERNANDEZ,
15                        Defendant.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

18   under 42 U.S.C. § 1983. By prior order, defendant’s request to opt out of the ADR program was

19   granted. Defendant shall file a responsive pleading within fifteen days from the date of this order.

20            Accordingly, IT IS HEREBY ORDERED that within fifteen days from the date of this

21   order, defendant shall file a responsive pleading.

22   Dated: January 22, 2020
23

24
     /mcco1586.res
25

26
27

28
                                                          1
